department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-606566-99 uilc memorandum for district_counsel delaware-maryland baltimore from joseph w clark acting chief branch general litigation subject assessments against taxpayers in bankruptcy issue can assessments be made against taxpayers who have filed bankruptcy petitions conclusion the automatic_stay does not prohibit the making of tax assessments no assessments can be made prior to the expiration of the time for filing a tax_court petition however assessments can be made if the taxpayer consents to the assessments law and analysis you have referred to us a copy of a bankruptcy handbook which the chief compliance officer of the southeast region recently distributed to examiners and bankruptcy coordinators in the southeast region you have noted that several provisions in the handbook erroneously state that assessments are prohibited by the automatic_stay and that cases where the taxpayer agrees to assessment must be placed in suspense without assessment until the automatic_stay is lifted you request our confirmation that the handbook is erroneous and must be corrected we agree as you point out b c sec_362 which is applicable to bankruptcy cases filed on or after date permits tax assessments during the pendency of the automatic_stay thus the period for making an assessment is not generally suspended during bankruptcy however the automatic_stay still prohibits the filing of a tax_court petition b c sec_362 where the automatic_stay prohibits the filing of a tax_court petition the taxpayer’s period for filing the petition is suspended during the pendency of the prohibition plus days sec_6213 the service is accordingly prohibited from making an assessment until the period for filing the tax_court petition expires sec_6213 also the period for making the assessment will be suspended during this time plus days sec_6503 however if the taxpayer consents to the assessment on form_870 or any similar form then sec_6213 no longer prohibits gl-606566-99 - the assessment the assessment can be made and the period for assessment is no longer suspended these matters are properly explained in the internal_revenue_manual bankruptcy handbook pincite and in chief_counsel notice n -1 we thus agree that the handbook is erroneous and should be revised consistent with the bankruptcy handbook we are also referring this matter to the office of assistant_commissioner collection so that office can take appropriate action to ensure that correct information is being provided to the districts regarding your question as to whether the form_870 must be used to secure an agreement to assessment from a debtor or whether a consent to assessment on the form 4549-e is sufficient we agree with your conclusion that the form 4549-e waiver is legally sufficient to permit an assessment please contact this office at if you have any questions or comments concerning this memorandum cc assistant_commissioner collection assistant regional_counsel gl southeast region
